DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed on 12/30/3021, with respect to rejection to claims 1, 3,7, 10, 12 and 16 under 35 U.S.C 102(a)(1) as being anticipated by Miner (US 2011/0071792) have been fully considered and are persuasive.  The rejection to claims 1, 3,7, 10, 12 and 16 under 35 U.S.C 102(a)(1) has been withdrawn. 

Applicant's arguments filed on 12/30/2021, with regarding claims 1-18 which have been rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US 10,321,208 and claims 1-18 of US 10,897,659 have been fully considered but they are not persuasive. 
The Applicant fails to specifically point out the error in the rejection to claims 1-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US 10,321,208 and claims 1-18 of US 10,897,659.  Therefore, the nonstatutory double patenting rejection to claims 1-18 are sustained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,321,208. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.

Claim 1 of the instant application is anticipated by Patent Claim 1 in that Claim 1 of the patent contain all limitations of claim 1 of the instant application.  Claim 1 of the instant application therefore is  not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Claim 10 of the instant application is anticipated by Patent Claim 10 in that Claim 10 of the patent contain all limitations of claim 10 of the instant application.  Claim 10 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.



INSTANT APPLICATION
U.S. No. 10,321,208
1.    A method, comprising:
         selecting an event based on one or more sensor records, the sensor records representing timestamped sensor data collected by a sensor recording device;
         identifying a time associated with the event;
         retrieving a plurality of timestamped video frames associated with the event;
          synchronizing the sensor records and the video frames, wherein synchronizing the sensor records and the video frames comprises synchronizing the timestamped sensor data with individual frames of the timestamped video frames; and
          selecting a subset of video frames from the plurality of timestamped video frames based on the selected event.

1.  A method for improving image recognition by using information from sensor data, the method comprising: 
         receiving one or more sensor records, the 
one or more sensor records representing timestamped sensor data collected by a 
sensor recording device;  
         selecting an event based on the one or more sensor records;  
         identifying a time associated with the event;    
         retrieving a plurality of timestamped video frames;
          synchronizing the one or more sensor records and the plurality of timestamped video frames, wherein synchronizing the one or 
more sensor records and the plurality of timestamped video frames comprises: 
           synchronizing the timestamped sensor data with individual frames of the plurality of timestamped video frames according to a common timeframe, 
             classifying the plurality of timestamped video frames using an image recognition to obtain classified video frames, and identifying a start video frame and end video frame in the classified video frames, the start video frame 
representing a start of the event and the end video frame representing an end 
of the event;  and 
            selecting a subset of video frames from the plurality of timestamped video frames based on a start timestamp associated with the start video frame and an end timestamp associated with the end video frame. 



2.  The method of claim 1 wherein selecting the subset of video frames further comprises selecting a portion of each of the subset of video frames, the subset of video frames selected based on a determination of a mapping 
between at least one three-dimensional coordinate and a two-dimensional camera 
image pixel space. 



3.  The method of claim 1 further comprising performing the image recognition on the selected subset of video frames.

4.    The method of claim 3 wherein performing image recognition on the selected subset of video frames comprises:
       training a machine learning algorithm using at least one video frame from the subset of video frames, the machine learning algorithm configured to automatically detect participants in a set of video frames;
          receiving a second subset of video frames;
          providing the second subset of frames to the machine learning algorithm; and
          classifying one or more frames of the second subset of frames based on the detection of a participant within the one or more frames by the machine learning algorithm.

4.  The method of claim 3 wherein performing image recognition on the selected subset of video frames comprises: 
          training a machine learning algorithm using at least one video frame from the subset of video frames, the machine learning algorithm configured to automatically detect participants in a set of video frames;  
          receiving a second subset of video frames;       
          providing the second subset of frames to the machine learning algorithm; and 
          classifying one or more frames of the second subset of frames based on the detection of a participant within the one or more frames by the machine learning algorithm.
5.    The method of claim 1 wherein selecting a subset of video frames from the plurality of timestamped video frames based on the 


and selecting one or more of the plurality of timestamped video frames occurring within the time period. 



6.  The method of claim 1 wherein the identifying a time associated with the event further comprises determining a position and duration of the event based on the one or more sensor records.
7.    The method of claim 1 wherein the plurality of timestamped video frames are each associated with metadata wherein the metadata includes a user identifier representing a user present within the plurality of timestamped video frames.

7.  The method of claim 1 wherein the plurality of timestamped video frames are each associated with metadata wherein the metadata includes a user identifier representing a user present within the plurality of timestamped video frames. 


       identifying one or more unknown parameters of the operational cameras, the unknown parameters relating to the field of view of the operational cameras;
          determining a three-dimensional position of a participant appearing in the subset of video frames based on the sensor record data;
          determining a two-dimensional position of one or more pixels containing the participant, and
          utilizing camera calibration algorithm to generate the unknown parameters of the operational cameras based on the correspondence between the three-dimensional position and the two dimensional position.
8.  The method of claim 1 further comprising calibrating one or more cameras after synchronizing the sensor records and the video frames, wherein the calibration comprises:    
       identifying one or more unknown parameters of the operational cameras, the unknown parameters relating to the field of view of 
the operational cameras;  
determining a three-dimensional position of a 
participant appearing in the subset of video frames based on the sensor record data;  
        determining a two-dimensional position of one or more pixels containing the participant, and 
        utilizing camera calibration algorithm to generate the unknown parameters of the operational cameras based on the correspondence between the three-dimensional position and the two dimensional position. 
 
9.    The method of claim 1 further comprising:       
          calculating a three-dimensional position of the sensor recording device for each frame in the subset of video frames;

          digitally zooming each frame in the subset of video frames based on the set of image areas.


         calculating a three-dimensional position of the sensor recording device for each frame in the 
subset of video frames;  

sensor recording device; and 
          digitally zooming each frame in the subset of video frames based on the set of image areas. 
 

           a sensor recording device configured to capture one or more sensor records, the sensor records representing timestamped sensor data collected by a sensor recording device;
          one or more cameras configured to record a plurality of timestamped video frames; and
          an event processing system configured to:
               select an event based on the sensor records;
               identify a time associated with the event;
               retrieve a plurality of timestamped video frames;
               synchronize the sensor records and the video frames, wherein synchronizing the sensor records and the video frames comprises synchronizing the timestamped sensor data with individual frames of the timestamped video frames according to a common timeframe; and
                select a subset of video frames from the plurality of timestamped video frames based on the selected event.


           a sensor recording device configured to 
capture one or more sensor records, the one or more sensor records representing 
timestamped sensor data collected by the sensor recording device;  
           one or more cameras configured to record a plurality of timestamped video frames; and 
           an event processing system configured to: 
          receive the one or more sensor records, the one or more sensor records representing timestamped sensor data collected 
by a sensor recording device;  
           select an event based on the one or more sensor records;  

              retrieve the plurality of  timestamped video frames;  
          synchronize the one or more sensor records and the plurality of timestamped video frames, wherein synchronizing the one or more 
sensor records and the plurality of timestamped video frames comprises: 
          synchronizing the timestamped sensor data with individual frames of the plurality of timestamped video frames according to a common timeframe, 
       classifying the plurality of timestamped video frames using an image recognition to obtain classified video frames, identifying a start video frame and end video frame in the classified video frames, the start video frame representing a start of the event and the end video frame representing an end of the event;  and 
               select a subset of video frames from the plurality of timestamped video frames based on a start timestamp associated with the start 
video frame and an end timestamp associated with the end video frame. 
 


11.  The system of claim 10 wherein selecting the subset of video frames further comprises selecting a portion of each of the subset of video frames, the subset of video frames selected based on a determination of a mapping 
between at least one three-dimensional coordinate and a two-dimensional camera 
image pixel space.

12.    The system of claim 10 wherein the event processing system is further configured to perform image recognition on the selected subset of video frames.

12.  The system of claim 10 wherein the event processing system is further configured to perform the image recognition on the selected subset of video frames.
13.    The system of claim 12 wherein performing image recognition on the selected subset of video frames comprises:
           training a machine learning algorithm using at least one video frame from the subset of video frames, the machine learning algorithm 
             receiving a second subset of video frames;
             providing the second subset of frames to the machine learning algorithm; and
              classifying one or more frames of the second subset of frames based on the detection of a participant within the one or more frames by the machine learning algorithm.


           training a machine learning algorithm using at least one video frame from the subset of video frames, the machine learning algorithm 
             receiving a second subset of video frames;      
             providing the second subset of frames to the machine learning algorithm; and 
             classifying one or more frames of the second subset of frames based on the detection of a participant within the one or more frames by the machine learning algorithm.


14.  The system of claim 10 wherein selecting the subset of video frames from the plurality of timestamped video frames based on the selected event comprises calculating a time period based on a time associated with the selected event and selecting one or more of the plurality of timestamped video frames occurring within the time period.
15.    The system of claim 11 wherein identifying a time associated with the even further comprises determining a position and duration of the event based on the sensor records.
15.  The system of claim 11 wherein the identifying a time associated with the event further comprises determining a position and duration of the event based on the one or more sensor records. 


16.  The system of claim 10 wherein the plurality of timestamped video frames is each associated with metadata wherein the metadata includes a user identifier representing a user present within the plurality of timestamped video frames. 

17.    The system of claim 10 wherein the event processing system is further configured to calibrate one or more cameras after synchronizing the sensor records and the video frames, wherein the calibration comprises:
           identifying one or more unknown parameters of the operational cameras, the unknown parameters relating to the field of view of the operational cameras;
           determining a three-dimensional position of a participant appearing in the subset of video frames based on the sensor record data;
            determining a two-dimensional position of one or more pixels containing the participant, and
             utilizing camera calibration algorithm to generate the unknown parameters of the operational cameras based on the 


           identifying one or more unknown parameters of the operational cameras, the unknown parameters relating to the field of view of the operational cameras;  
           determining a three-dimensional position of a participant appearing in the subset of video frames based on the sensor record data;  
            determining a two-dimensional position of one or more pixels containing the participant, and 
              utilizing camera calibration algorithm to generate the unknown parameters of the operational cameras based on the 

            calculate a three-dimensional position of the sensor recording device for each frame in the subset of video frames;
            determine a set of image areas for each frame in the subset of video frames, the image areas framing a participant equipped with the sensor recording device; and
             digitally zoom each frame in the subset of video frames based on the set of image areas.

18.  The system of claim 10 wherein the event processing system is further configured to:    
             calculate a three-dimensional position of the sensor recording device for each frame in the subset of video frames;  
             determine a set of image areas for each frame in the subset of video frames, the image areas framing a participant equipped with the sensor recording device; and 
             digitally zoom each frame in the subset of video frames based on the set of image areas. 




Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,897,659. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.

Claim 1 of the instant application is anticipated by Patent Claim 1 in that Claim 1 of the patent contain all limitations of claim 1 of the instant application.  Claim 1 of the instant application therefore is  

Claim 10 of the instant application is anticipated by Patent Claim 10 in that Claim 10 of the patent contain all limitations of claim 10 of the instant application.  Claim 10 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

The similar limitations of claims 1-18 of the instant application and claims 1-18 of U.S. Patent No. 10,897,659 are compared as shown in the table below.

INSTANT APPLICATION
U.S. No. 10,897,659
1.    A method, comprising:
         selecting an event based on one or more sensor records, the sensor records representing timestamped sensor data collected by a sensor recording device;
         identifying a time associated with the event;
         retrieving a plurality of timestamped video frames associated with the event;
          synchronizing the sensor records and the video frames, wherein synchronizing the sensor records and the video frames comprises synchronizing the timestamped sensor data with individual frames of the timestamped video frames; and
          selecting a subset of video frames from the plurality of timestamped video frames based on the selected event.


         receiving one or more sensor records, the one or more sensor records representing timestamped sensor data collected by a sensor recording device;  
         selecting an event based on the one or more sensor records;  
          identifying a time associated with the event;  
retrieving a plurality of timestamped video frames;  
            synchronizing the one or more sensor records and the plurality of timestamped video frames, wherein synchronizing the one or 
more sensor records and the plurality of timestamped video frames comprises 
synchronizing the timestamped sensor data with identified exact individual frames of the plurality of timestamped video frames according to a common timeframe; and 
            selecting a subset of video frames from the plurality of timestamped video frames based on the selected event. 



2.  The method of claim 1 wherein selecting the subset of video frames further comprises selecting a portion of each of the subset of video frames, the subset of video frames selected based on a determination of a mapping 
between at least one three-dimensional coordinate and a two-dimensional camera 
image pixel space. 
 


3.  The method of claim 1 further comprising performing the image recognition on the selected subset of video frames. 
 
4.    The method of claim 3 wherein performing image recognition on the selected subset of video frames comprises:
       training a machine learning algorithm using at least one video frame from the subset of video frames, the machine learning algorithm configured to automatically detect participants in a set of video frames;
          receiving a second subset of video frames;
          providing the second subset of frames to the machine learning algorithm; and
          classifying one or more frames of the second subset of frames based on the detection of a participant within the one or more frames by the machine learning algorithm.

4.  The method of claim 3 wherein performing image recognition on the selected subset of video frames comprises: 
          training a machine learning algorithm using at least one video frame from the subset of video frames, the machine learning algorithm configured to automatically detect participants in a set of video frames;  
          receiving a second subset of video frames;       
          providing the second subset of frames to the machine learning algorithm; and 
          classifying one or more frames of the second subset of frames based on the detection of a participant within the one or more frames by the machine learning algorithm.
5.    The method of claim 1 wherein selecting a subset of video frames from the plurality of timestamped video frames based on the selected event comprises calculating a time 





6.  The method of claim 1 wherein the identifying the time associated with the event further comprises determining a position and duration of the event based on the one or more sensor records.

7.    The method of claim 1 wherein the plurality of timestamped video frames are each associated with metadata wherein the metadata includes a user identifier representing a user present within the plurality of timestamped video frames.

7.  The method of claim 1 wherein the plurality of timestamped video frames are each associated with metadata wherein the metadata includes a user identifier representing a user present within the plurality of timestamped video frames. 


       identifying one or more unknown parameters of the operational cameras, the unknown parameters relating to the field of view of the operational cameras;
          determining a three-dimensional position of a participant appearing in the subset of video frames based on the sensor record data;
          determining a two-dimensional position of one or more pixels containing the participant, and
          utilizing camera calibration algorithm to generate the unknown parameters of the operational cameras based on the correspondence between the three-dimensional position and the two dimensional position.
8.  The method of claim 1 further comprising calibrating one or more cameras after synchronizing the sensor records and the video frames, wherein the calibration comprises:    
       identifying one or more unknown parameters of the operational cameras, the unknown parameters relating to the field of view of 
the operational cameras;  
       determining a three-dimensional position of a 
participant appearing in the subset of video frames based on the sensor record data;  
        determining a two-dimensional position of one or more pixels containing the participant, and 
        utilizing camera calibration algorithm to generate the unknown parameters of the operational cameras based on the correspondence between the three-dimensional position and the two dimensional position. 
 
9.    The method of claim 1 further comprising:       
          calculating a three-dimensional position of the sensor recording device for each frame in the subset of video frames;

          digitally zooming each frame in the subset of video frames based on the set of image areas.


         calculating a three-dimensional position of the sensor recording device for each frame in the 
subset of video frames;  

sensor recording device; and 
          digitally zooming each frame in the subset of video frames based on the set of image areas. 
 

           a sensor recording device configured to capture one or more sensor records, the sensor records representing timestamped sensor data collected by a sensor recording device;
          one or more cameras configured to record a plurality of timestamped video frames; and
          an event processing system configured to:
               select an event based on the sensor records;
               identify a time associated with the event;
               retrieve a plurality of timestamped video frames;
               synchronize the sensor records and the video frames, wherein synchronizing the sensor records and the video frames comprises synchronizing the timestamped sensor data with individual frames of the timestamped video frames; and
                select a subset of video frames from the plurality of timestamped video frames based on the selected event.


         a sensor recording device configured to capture one or more sensor records, the one or more sensor records representing timestamped sensor data collected by the sensor recording device;  
          one or more cameras configured to record a plurality of timestamped video frames; and 
           an event processing system configured to:   
                 receive the one or more sensor records, 
the one or more sensor records representing timestamped sensor data collected by the sensor recording device;  
                 select an event based on the one or more sensor records;  

               retrieve the plurality of timestamped video frames;  
               synchronize the one or more sensor 
records and the plurality of timestamped video frames, wherein synchronizing the one or more sensor records and the plurality of timestamped video frames comprises synchronizing the timestamped sensor data with identified exact 
individual frames of the plurality of timestamped video frames according to a common timeframe;  and 
                 select a subset of video frames from the plurality of timestamped video frames based on the selected event.



11.  The system of claim 10 wherein selecting the subset of video frames further comprises selecting a portion of each of the subset of video frames, the subset of video frames selected based on a determination of a mapping 
between at least one three-dimensional coordinate and a two-dimensional camera 
image pixel space.


12.  The system of claim 10 wherein the event processing system is further configured to perform the image recognition on the selected subset of video frames.
13.    The system of claim 12 wherein performing image recognition on the selected subset of video frames comprises:
           training a machine learning algorithm using at least one video frame from the subset of video frames, the machine learning algorithm configured to automatically detect participants in a set of video frames;
             receiving a second subset of video frames;
             providing the second subset of frames to the machine learning algorithm; and
              classifying one or more frames of the second subset of frames based on the detection of a participant within the one or more frames by the machine learning algorithm.

13.  The system of claim 12 wherein performing image recognition on the selected subset of video frames comprises: 
           training a machine learning algorithm using at least one video frame from the subset of video frames, the machine learning algorithm configured to automatically detect participants in a set of video frames; 
             receiving a second subset of video frames;      
             providing the second subset of frames to the machine learning algorithm; and 
             classifying one or more frames of the second subset of frames based on the detection of a participant within the one or more frames by the machine learning algorithm.
14.    The system of claim 10 wherein selecting a subset of video frames from the plurality of timestamped video frames based on the 



15.  The system of claim 11 wherein the identifying a time associated with the event further comprises determining a position and duration of the event based on the one or more sensor records. 
 
16.    The system of claim 10 wherein the plurality of timestamped video frames are each associated with metadata wherein the metadata includes a user identifier representing a user present within the plurality of timestamped video frames.

16.  The system of claim 10 wherein the plurality of timestamped video frames are each associated with metadata wherein the metadata includes a user identifier representing a user present within the plurality of timestamped video frames. 
17.    The system of claim 10 wherein the event processing system is further configured to calibrate one or more cameras after synchronizing the sensor records and the video frames, wherein the calibration comprises:

           determining a three-dimensional position of a participant appearing in the subset of video frames based on the sensor record data;
            determining a two-dimensional position of one or more pixels containing the participant, and
             utilizing camera calibration algorithm to generate the unknown parameters of the operational cameras based on the correspondence between the three-dimensional position and the two dimensional position.



           determining a three-dimensional position of a participant appearing in the subset of video frames based on the sensor record data;  
            determining a two-dimensional position of one or more pixels containing the participant, and 
              utilizing camera calibration algorithm to generate the unknown parameters of the operational cameras based on the correspondence between the three-dimensional position and the two dimensional position.

            calculate a three-dimensional position of the sensor recording device for each frame in the subset of video frames;
            determine a set of image areas for each frame in the subset of video frames, the image 
             digitally zoom each frame in the subset of video frames based on the set of image areas.


             calculate a three-dimensional position of the sensor recording device for each frame in the subset of video frames;  
             determine a set of image areas for each frame in the subset of video frames, the image 
             digitally zoom each frame in the subset of video frames based on the set of image areas. 




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/
Primary Examiner, Art Unit 2698                                                                                                                                                                                          3/26/2022